DETAILED ACTION
This is a final Office action in response to the IDS filed 03/29/2022 and the amendment filed 05/18/2022.

Status of Claims
Claims 1-3, 5, 6, 8, 9, and 12 are pending;
Claims 1-3, 8, 9, and 12 are currently amended; claims 4, 7, 10, and 11 have been cancelled; claims 5 and 6 were previously presented;
Claims 1-3, 5, 6, 8, 9, and 12 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new grounds of rejection set forth below in the current Office action.  Note that the new grounds of rejection are necessitated by the applicant's amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 03/29/2022 has been considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature "wherein the slot extends from one of the first and second ends to the other of the first and second ends" (claim 1, lines 11 and 12; claim 12, lines 16-18) must be shown or the feature(s) cancelled from the claim(s).  No new matter should be entered.
With respect to the foregoing objection to the drawings, the drawings only show that "[t]he slot 118 can extend from proximate the first end 110 of the bracket 100 along the third body portion 106 to proximate the second 112 end of the bracket 100" (specification, page 5, lines 15-17).  While the specification utilizes the term "proximate" to specifically describe the spatial relationship between the slot (118) and the first and second ends (110, 112), it is not understood as to how "the slot extends from one of the first and second ends to the other of the first and second ends" as currently claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 12 is objected to because of the following informalities:
Claim 1, line 11, "includes" appears to be --including--.
Claim 12, line 18, "end" appears to be --ends--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 8, 9, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, as similarly presented on pages 7 and 8 of the Office action mailed 02/18/2022, there is no support in the original disclosure of the present application for the limitations "a second body portion disposed parallel to… the first body portion" in lines 6 and 7.  Note that the specification only states that "the second body portion 104 is in a different plane than the first body portion 102" (page 4, lines 9 and 10).  However, the specification does not implicitly or explicitly disclose that the "second body portion" (104) is parallel to the "first body portion" (102) or that the plane in which the "second body portion" is disposed is parallel to the plane in which the "first body portion" is disposed.  Moreover, the drawings have no legends or markings indicating that the "second body portion" is parallel to the "first body portion" or that the plane in which the "second body portion" is disposed is parallel to the plane in which the "first body portion" is disposed.  At best, the "second body portion" appears to be disposed substantially parallel to the "first body portion."  Therefore, the limitations "a second body portion disposed parallel to… the first body portion" in lines 6 and 7 are considered as new matter.  Similar rejection applies to the limitations in claim 12 (lines 10 and 11).  Appropriate correction is required.
Regarding claim 1, there is no support in the original disclosure of the present application for the limitations "wherein the slot extends from one of the first and second ends to the other of the first and second ends" in lines 11 and 12.  Note that the specification explicitly states that "[t]he slot 118 can extend from proximate the first end 110 of the bracket 100 along the third body portion 106 to proximate the second 112 end of the bracket 100" (page 5, lines 15-17).  Also, as clearly shown in the drawings, the "slot" (118) is spaced apart from the "first end" (110) and the "second end" (112).  Since the specification utilizes the term "proximate" to specifically describe the spatial relationship between the "slot" and the "first and second ends" as shown in the drawings, the Examiner does not consider the limitations "wherein the slot extends from one of the first and second ends to the other of the first and second ends" in lines 11 and 12 to be adequately supported by the original disclosure of the present application as the disclosed "slot" (118) does not start or terminate at the "first end" (110) and the "second end" (112).  Furthermore, it is not understood as to how the "slot extends from one of the first and second ends to the other of the first and second ends" as currently claimed.  Therefore, the limitations "wherein the slot extends from one of the first and second ends to the other of the first and second ends" in lines 11 and 12 are considered as new matter.  Similar rejection applies to the limitations in claim 12 (lines 16-18).  Appropriate correction is required.
Claims 2, 3, 5, 6, 8, and 9 are rejected as being dependent from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 6, 8, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is recited in lines 1-3, "A bracket having opposing first and second ends, adapted to respectively receive first and second receptacles, and be releasably coupled to a wall having wall apertures."  Firstly, it is not clear as to which structure(s), i.e., the "bracket" or the "opposing first and second ends," is/are "adapted to respectively receive first and second receptacles" as claimed.  In the case where the applicant intends to state that the "bracket" is "adapted to respectively first and second receptacles," it is not clear as to why the term "respectively" is used, since there is only one "bracket."  What does it mean by "respectively" when there is only one "bracket"?  Note that the term "respectively" is defined as "(of two or more subjects, with reference to two or more subjects previously mentioned) in a parallel or sequential way" at https://www.thefreedictionary.com/respectively, last accessed 08/24/2022.  In the case where the applicant intends to state that the "opposing first and second ends" are "adapted to respectively receive first and second receptacles," it is not clear as to how the "opposing first and second ends" (110, 112) can possibly be "adapted to respectively receive first and second receptacles" (300, 400).  Secondly, it is not clear as to which structure(s) or which limitation(s) the limitations "be releasably coupled to a wall having wall apertures" lines 2 and 3 modify.  For example, does the applicant mean --the bracket having opposing first and second ends, the bracket adapted to respectively receive first and second receptacles, and the bracket be[ing] releasably coupled to a wall having wall apertures-- or --the bracket having opposing first and second ends, the bracket adapted to respectively receive first and second ends, the bracket adapted to be releasably coupled to a wall having wall apertures--?  It is not clear as to whether or not the "wall" is positively recited in the claim as a required structure within the scope of the claim.  The applicant is advised to clarify the instant limitations in lines 1-3.  For the purpose of examination, the Examiner considers the instant limitations in lines 1-3 are fully met if the prior art shows --A bracket having a first end and a second end opposing the first end, the bracket adapted to receive a first receptacle and a second receptacle, the bracket adapted to be releasably coupled to a wall having wall apertures--.  Similar rejection applies to the limitations in claim 12 (lines 1-3).  Appropriate correction is required.
Regarding claim 1, the limitation "the hooks" in line 14 is indefinite because it is not clear as to whether the limitation "the hooks" in line 14 is an abbreviated term for the "first and second receptacles hooks" in lines 3 and 4 or refers to the "hooks" in line 13.  For the purpose of examination, the Examiner considers that the limitation "the hooks" in line 14 refers to the "hooks" in line 13.  Similar rejection applies to the limitation "the hooks" in claim 12 (line 25).  Appropriate correction is required.
Claims 2, 3, 5, 6, 8, and 9 are rejected as being dependent from a rejected claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, and 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Punzel et al. (US 8,061,539 B2), hereinafter Punzel, in view of Foye (US 6,266,250 B1) and Theisen et al. (US 9,245,464 B2), hereinafter Theisen.
Regarding claim 1, the applicant is reminded that the "first and second receptacles," the structural components of the "first and second receptacles" (i.e., the "first and second receptacle hooks"), the "wall," and the structural components of the "wall" (i.e., the "wall apertures") are not positively recited in claim 1 and therefore are not required structures within the scope of claim 1.  Punzel discloses a bracket (66, fig 12) having opposing first and second ends (66a, 66b, fig 12, see annotation, the distal ends of the bracket 66), adapted to respectively receive first and second receptacles (20, 22, fig 14; note that the term "receptacle" is defined as "an object that holds something" at https://www.thefreedictionary.com/receptacle, last accessed 08/24/2022; as shown in Figure 14, the peg 22 is an object that holds something, therefore, is a receptacle), and be releasably coupled to a wall (40a, fig 14, see annotation, the inner slotted sidewall of the support 40) having wall apertures (42b, 42c, fig 14), wherein the first and second receptacles respectively include first and second receptacle hooks (74, fig 15, and, 520, fig 9), the bracket comprising: a first body portion (72, fig 12) adapted to receive the first receptacle (see Figure 14); a second body portion (64a, fig 12, see annotation, the rear segment of the upper portion 64) disposed parallel to and at a distance from the first body portion (see Figures 9 and 12); and a third body portion (62a, fig 12, see annotation, the front segment of the lower portion 62) disposed in a same plane as the first body portion (see Figures 9 and 12), and includes an opening (578, fig 12) adapted to receive the second receptacle hook (see Figures 9 and 14).

[AltContent: connector]
    PNG
    media_image1.png
    430
    601
    media_image1.png
    Greyscale
[AltContent: textbox (64a – Second Body Portion)]
[AltContent: textbox (66a – First End)]
[AltContent: connector]


[AltContent: textbox (66b – Second End)][AltContent: connector]
[AltContent: connector][AltContent: textbox (62c – End)][AltContent: connector][AltContent: textbox (62a – Third Body Portion)]
[AltContent: connector]
[AltContent: textbox (62b – Flange)]


[AltContent: connector]
    PNG
    media_image2.png
    505
    745
    media_image2.png
    Greyscale
[AltContent: textbox (40a – Wall)]










Punzel does not disclose the bracket, (1) wherein the second body portion is adapted to abut the wall when the bracket is coupled to the wall, wherein the bracket further comprises hooks extending substantially perpendicular from the second body portion and adapted to be respectively received by the wall apertures, wherein the hooks are disposed between the first and third body portions, (2) wherein the opening is a slot adapted to receive to the second receptacle hook, wherein the slot extends from one of the first and second ends to the other of the first and second ends.
With respect to the missing limitations (1) above, Foye teaches a bracket (16, 17A, 17B, 19, fig 5) adapted to be releasably coupled to a wall (14, fig 1) having wall apertures (20, fig 1), the bracket comprising: a body portion (16, fig 5) arranged to be adjacent to the wall (see Figure 1), the body portion including an aperture (21, fig 5) adapted to receive a fastener (23, fig 6) that is adapted to couple the bracket to the wall (see Figures 1 and 5-7, see col 3, lines 51-56), wherein the body portion is adapted to abut the wall when the bracket is coupled to the wall (see Figures 1 and 5-7, see col 3, lines 66 and 67); a locking pin (19, fig 6); and hooks (17A, 17B, fig 5) extending substantially perpendicular from the body portion and adapted to be respectively received by the wall apertures (see Figures 1 and 5-7, see col 3, lines 39-42).

    PNG
    media_image3.png
    539
    790
    media_image3.png
    Greyscale









    PNG
    media_image4.png
    654
    736
    media_image4.png
    Greyscale









Punzel and Foye are analogous art because they are at least from the same field of endeavor, i.e., supports.  Since Punzel discloses that the bracket (Punzel: 66, fig 10; 66, fig 11; 66, fig 12) is adapted to be used with a variety of securement means (Punzel: 68, fig 10; 500, fig 11; 600, fig 12) for mounting on different supports (Punzel: 40, fig 8; 40, fig 9; 40, fig 14) and further expressly states that "the constriction of the brackets 52 and 68 for holding the shelves 46 and rails 60 on the supports 40 can be formed with alternative engaging structures other than the tabs 104-108, such as pins 402, or any other suitable engaging structure" (Punzel: col 7, lines 26-30), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the attachment member (Punzel: 600, fig 12) with the securement means (Foye: 17A, 17B, 19, 23, figs 5 & 6) as taught by Foye, so that hooks (Foye: 17A, 17B, fig 5) extend substantially perpendicular from the second body portion (Punzel: 64a, fig 12, see annotation) and are adapted to be respectively received by wall apertures (Foye: 20, fig 1, see Figures 1 and 5-7, see col 3, lines 39-42), wherein the second body portion is adapted to abut the wall when the bracket is coupled to the wall (Foye: see Figures 1 and 5-7, see col 3, lines 66 and 67).  The motivation would have been to increase the utility of the bracket to accommodate support structures with different wall apertures.  Moreover, substitution of a conventional securement means with another conventional securement means involves only routine skill in the art.  Accordingly, Punzel, as modified by Foye, teaches the bracket, wherein the hooks (Foye: 17A, 17B, fig 5) are disposed between the first and third body portions (Punzel: 62a, 72, fig 12, see annotation), since the hooks extend substantially perpendicular from the second body portion (Punzel: 64a, fig 12, see annotation).
With respect to the missing limitations (2) above, Theisen teaches a bracket (116, fig 2) having opposing first and second ends (116a, 116b, fig 2, see annotation, the distal ends of the bracket 116), adapted to receive a receptacle (102, fig 2, note that the term "receptacle" is defined as "an object that holds something" at https://www.thefreedictionary.com/receptacle, last accessed 08/24/2022; as shown in Figure 2, the display hook 102 is an object that holds something, therefore, is a receptacle), wherein the receptacle includes a receptacle hook (103, fig 2; alternatively, 102, fig 2, col 3, line 27, the receptacle 102 itself is a hook), the bracket comprising: a body portion (116c, fig 2, see annotation, the front body portion of the bracket 116) including a slot (117, fig 2) adapted to receive the receptacle hook (see Figure 2, see col 3, lines 34-39; alternatively, the slot 117 is capable of performing the above intended use, i.e., receiving a receptacle hook of a receptacle), wherein the slot extends from one of the first and second ends to the other of the first and second ends (see Figure 2).
[AltContent: textbox (116c – Third Body Portion)][AltContent: textbox (116a – First End)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    451
    625
    media_image5.png
    Greyscale
[AltContent: textbox (116b – Second End)][AltContent: textbox (Annotation of Selected Portion of Figure 2)]









Theisen is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the third body portion (Punzel: 62a, fig 12, see annotation) with a slot (Theisen: 117, fig 2) adapted to receive a receptacle hook (Theisen: 103, fig 2; alternatively, Theisen: 102, fig 2, col 3, line 27, the receptacle 102 itself is a hook) of a receptacle (Theisen: 102, fig 2, see Figure 2, see col 3, lines 34-39; alternatively, the slot 117 is capable of performing the above intended use, i.e., receiving a receptacle hook of a receptacle), wherein the slot extends from one of the first and second ends to the other of the first and second ends (Theisen: see Figure 2), as taught by Theisen.  The motivation would have been to allow finer horizontal adjustments of the receptacles.  Therefore, it would have been obvious to combine Punzel, Foye, and Theisen to obtain the invention as specified in claim 1.
Accordingly, Punzel, as modified by Foye and Theisen with respect to claim 1, teaches a bracket (Punzel: 66, fig 12) having opposing first and second ends (Punzel: 66a, 66b, fig 12, see annotation, the distal ends of the bracket 66), adapted to respectively receive first and second receptacles (Punzel: 20, fig 14, and, Theisen: 102, fig 2; note that the term "receptacle" is defined as "an object that holds something" at https://www.thefreedictionary.com/receptacle, last accessed 08/24/2022; as shown in Figure 2 of Theisen, the display hook 102 is an object that holds something, therefore, is a receptacle), and be releasably coupled to a wall (Punzel: 40a, fig 14, see annotation, the inner slotted sidewall of the support 40, as modified by, Foye: 14, fig 1) having wall apertures (Punzel: 42b, 42c, fig 14, as modified by, Foye: 20, fig 1), wherein the first and second receptacles respectively include first and second receptacle hooks (Punzel: 74, fig 15, AND, Theisen: 103, fig 2; alternatively, Theisen: 102, fig 2, col 3, line 27, the receptacle 102 itself is a hook), the bracket comprising: a first body portion (Punzel: 72, fig 12) adapted to receive the first receptacle (Punzel: see Figure 14); a second body portion (Punzel: 64a, fig 12, see annotation, the rear segment of the upper portion 64) disposed parallel to and at a distance from the first body portion (Punzel: see Figures 9 and 12), wherein the second body portion is adapted to abut the wall when the bracket is coupled to the wall (Punzel: see Figure 12; Foye: see Figures 1 and 5-7, see col 3, lines 66 and 67); a third body portion (Punzel: 62a, fig 12, see annotation, the front segment of the lower portion 62, as modified by, Theisen: 116, fig 2) disposed in a same plane as the first body portion (Punzel: see Figures 9 and 12), and includes a slot (Theisen: 117, fig 2) adapted to receive the second receptacle hook (Theisen: see Figure 2, see col 3, lines 34-39; alternatively, the slot 117 is capable of performing the above intended use, i.e., receiving a receptacle hook of a receptacle), wherein the slot extends from one of the first and second ends to the other of the first and second ends (Theisen: see Figure 2); and hooks (Foye: 17A, 17B, fig 5) extending substantially perpendicular from the second body portion and adapted to be respectively received by the wall apertures (Foye: see Figures 1 and 5-7, see col 3, lines 39-42), wherein the hooks are disposed between the first and third body portions (Punzel: see Figure 12; Foye: see Figure 5).
Regarding claim 2, wherein the first body portion is adapted to receive the first receptacle hook (Punzel: see Figures 9 and 15).
Regarding claim 5, wherein the second body portion includes a first aperture (Foye: 21, fig 5).
Regarding claim 6, wherein the first aperture is adapted to receive a fastener (Foye: 23, fig 6) that is adapted to couple the bracket to the wall (Foye: see Figures 1 and 5-7, see col 3, lines 51-56).
Regarding claim 8, Punzel, as modified by Foye and Theisen with respect to claim 1, teaches the bracket further comprising a flange (Punzel: 62b, fig 12, see annotation, the lower inwardly extending part of the lower portion 62) extending substantially perpendicular from the third body portion and including an end (Punzel: 62c, fig 12, see annotation, the inner end of the flange 62b).
Punzel, as modified by Foye and Theisen with respect to claim 1, does not explicitly teach the bracket, wherein the end of the flange is adapted to abut the wall when the bracket is coupled to the wall.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to inwardly extend the flange (Punzel: 62b, fig 12, see annotation) toward the wall (Punzel: 40a, fig 14, see annotation, the inner slotted sidewall of the support 40, as modified by, Foye: 14, fig 1) to an extent that the end (Punzel: 62c, fig 12, see annotation) of the flange is adapted to abut the wall when the bracket (Punzel: 66, fig 12) is coupled to the wall, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to provide enhanced support of the first and second receptacles with increase abutment of the bracket with the wall.  Therefore, it would have been obvious to modify the combination of Punzel, Foye, and Theisen to obtain the invention as specified in claim 8.
Regarding claim 9, Punzel, as modified by Foye and Theisen with respect to claim 8, does not explicitly teach the bracket, wherein the end of the flange is disposed in a same plane as the second body portion.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the end (Punzel: 62c, fig 12, see annotation) of the flange (Punzel: 62b, fig 12, see annotation) to be disposed in a same plane as the second body portion (Punzel: 64a, fig 12, see annotation), since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The motivation would have been to increase abutment area with planar surfaces of the bracket.  Therefore, it would have been obvious to modify the combination of Punzel, Foye, and Theisen to obtain the invention as specified in claim 9.

Claims 3 and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Punzel et al. (US 8,061,539 B2), hereinafter Punzel, in view of Foye (US 6,266,250 B1), Theisen et al. (US 9,245,464 B2), hereinafter Theisen, and Feldman (US 10,018,299 B2).
Regarding claim 3, Punzel, as modified by Foye and Theisen with respect to claim 1, does not teach the bracket, further comprising protrusions extending substantially perpendicular from the first body portion and respectively disposed proximate to the first and second ends of the bracket.

Feldman teaches a bracket (310, fig 3B) having opposing first and second ends (310a, 310b, fig 3B, see annotation, the distal ends of the bracket 310), the bracket comprising: a first body portion (330, fig 3B); and protrusions (330a, 330b, fig 3B, see annotation, the distal protrusions of the upper rail 330) extending substantially perpendicular from the first body portion and respectively disposed proximate to the first and second ends (see Figure 3B).
[AltContent: textbox (330b – Protrusion)]
    PNG
    media_image6.png
    566
    406
    media_image6.png
    Greyscale
[AltContent: connector]

[AltContent: connector][AltContent: textbox (310b – Second End)][AltContent: connector]
[AltContent: textbox (330a – Protrusion)]
[AltContent: connector]
[AltContent: textbox (310a – First End)]




Feldman is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the bracket (Punzel: 66, fig 12) with protrusions (Feldman: 330a, 330b, fig 3B, see annotation) extending substantially perpendicular from the first body portion (Punzel: 72, fig 12) and respectively disposed proximate to the first and second ends (Punzel: 66a, 66b, fig 12, see annotation) of the bracket (Feldman: see Figure 3B) as taught by Feldman.  The motivation would have been to prevent the first receptacle from sliding off the first body portion.  Therefore, it would have been obvious to combine Punzel, Foye, Theisen, and Feldman to obtain the invention as specified in claim 3.
Regarding claim 12, the applicant is reminded that the "first and second receptacles," the structural components of the "first and second receptacles" (i.e., the "first and second receptacle hooks"), the "peg board," and the structural components of the "peg board" (i.e., the "peg board apertures") are not positively recited in claim 12 and therefore are not required structures within the scope of claim 12.  Punzel, as modified by Foye, Theisen, and Feldman (see above discussions with respect to claims 1, 3, 8, and 9), teaches a bracket (Punzel: 66, fig 12) having opposing first and second ends (Punzel: 66a, 66b, fig 12, see annotation, the distal ends of the bracket 66), adapted to respectively receive first and second receptacles (Punzel: 20, fig 14, and, Theisen: 102, fig 2; note that the term "receptacle" is defined as "an object that holds something" at https://www.thefreedictionary.com/receptacle, last accessed 08/24/2022; as shown in Figure 2 of Theisen, the display hook 102 is an object that holds something, therefore, is a receptacle), and be coupled to a peg board (Punzel: 40a, fig 14, see annotation, the inner slotted sidewall of the support 40, as modified by, Foye: 14, fig 1) having peg board apertures (Punzel: 42b, 42c, fig 14, as modified by, Foye: 20, fig 1), wherein the first and second receptacles respectively include first and second receptacle hooks (Punzel: 74, fig 15, AND, Theisen: 103, fig 2; alternatively, Theisen: 102, fig 2, col 3, line 27, the receptacle 102 itself is a hook), the bracket comprising: a first body portion (Punzel: 72, fig 12) adapted to receive the first receptacle hook (Punzel: see Figure 14); protrusions (Feldman: 330a, 330b, fig 3B, see annotation, the distal protrusions of the upper rail 330) extending substantially perpendicular from the first body portion and respectively disposed proximate to the first and second ends of the bracket (Feldman: see Figure 3B; Punzel: see Figure 12); a second body portion (Punzel: 64a, fig 12, see annotation, the rear segment of the upper portion 64) disposed parallel to and at a distance from the first body portion (Punzel: see Figures 9 and 12), wherein the second body portion is adapted to abut the peg board when the bracket is coupled to the peg board (Punzel: see Figure 12; Foye: see Figures 1 and 5-7, see col 3, lines 66 and 67), and wherein the second body portion includes a first aperture (Foye: 21, fig 5) adapted to receive a fastener (Foye: 23, fig 6) to couple the bracket to the peg board (Foye: see Figures 1 and 5-7, see col 3, lines 51-56); a third body portion (Punzel: 62a, fig 12, see annotation, the front segment of the lower portion 62, as modified by, Theisen: 116, fig 2) disposed in a same plane as the first body portion (Punzel: see Figures 9 and 12) and including a slot (Theisen: 117, fig 2) adapted to receive the second receptacle hook (Theisen: see Figure 2, see col 3, lines 34-39; alternatively, the slot 117 is capable of performing the above intended use, i.e., receiving a receptacle hook of a receptacle), wherein the slot extends from one of the first and second ends to the other of the first and second ends (Theisen: see Figure 2); a flange (Punzel: 62b, fig 12, see annotation, the lower inwardly extending part of the lower portion 62) extending substantially perpendicular from the third body portion and including an end (Punzel: 62c, fig 12, see annotation, the inner end of the flange 62b) disposed in a same plane as the second body portion (Punzel: see Figures 9 and 12, see detailed discussions with respect to claim 9), wherein the end is adapted to abut the peg board when the bracket is coupled to the peg board (Punzel: see Figures 9 and 12, see detailed discussions with respect to claim 8; Foye: see Figures 1 and 5-7); and hooks (Foye: 17A, 17B, fig 5) extending substantially perpendicular from the second body portion and adapted to be respectively received by the peg board apertures (Foye: see Figures 1 and 5-7, see col 3, lines 39-42), wherein the hooks are disposed between the first and third body portions (Punzel: see Figure 12; Foye: see Figure 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631